Case 20-11177-KBO   Doc 613-22   Filed 08/28/20   Page 1 of 2




            Exhibit T
                                 Case 20-11177-KBO                    Doc 613-22            Filed 08/28/20              Page 2 of 2

    To: Duane Portwood[duane.portwood@akorn.corn]
    Cc: Gregory Lawless[Gregory.Lawless@akom.com]
    From: Douglas Boothe[douglas.boothe@akorn.corn]
    Sent: Mon 12/9/2019 2:23:01 PM Central Standard Time
    Subject: Re: Amount


    Understood - and important that folks have gauge for the amounts.
    We've been accruing all year, but certainly would factor into YE cash balance and rolling 13 week cash estimates.

     Sent from my iPhone

    On Dec 9,2019, at 3:02 PM,Duane Portwood <duane.portwood            akom.com> wrote:



            Doug/Greg,

            As info, I spoke with Mark and Michael regarding the possibility of pre-paying the compensation items noted below. They asked for approx.
            a mounts which are included below. They were going to reach out to Nash to make sure he is armed with complete information. They werett
            saying not to but wanted to have a conversation with him.

            '
            I m certainly in the camp of executing this but want to make sure we are aware of the potential impacts it could have with respect to the process
            so that we go into it with eyes open.

            Duane



            From: Duane Portwood
            Sent: Monday, December 9, 2019 1:06 PM
            To:'Buschmann, Mark <Buschmann@pjtpartners.com>, O'Hara, Michael <Ohara@pjtpartners.com>
            Subject: Amount

            G uys,

            The buckets of payments amount to approx. $20M (not including payroll taxes). Buckets are as follows:

            Annual incentive (financial and personal performance based, usually paid in March) of $16.2M
            Retention (plan implemented a year ago and mostly originally scheduled to be paid before end of December 2019) of $3.2M
            Relo and sign on (handful of execs, these amounts are scheduled to be paid throughout 2020)of $0.5M

            I imagine payrol l taxes might add another $1.0M or so.

            Duane




Confidential                                                                                                                             Debtors_Prod_00054433
